DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 13, 16-18 are pending. 
Withdrawn Rejections
The rejection made under 35USC § 103 in office action dated 03/16/2021 is hereby withdrawn in view of Applicant’s amendment of claim 13.
Reasons for Allowance
Applicant’s Remarks and amendment filed on 05/18/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s process of increasing the rate of lactation comprising administering the feed comprising baicalin and/or baicalein at a rate that delivers 0.1-10mg baicalin and/or baicalein per Kg of live weight per day of a lactating cow or sow as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s process of increasing the rate of lactation comprising administering the feed comprising baicalin and/or baicalein at a rate that delivers 0.1-10mg baicalin and/or baicalein per Kg of live weight per day of a lactating cow or sow as in the instant claims. The closest prior art, Zhang ((CN101491295 A; as provided by the applicant on IDS dated 11/14/2019), a process feeding farm animal, such as chicken, piglets (mammal) etc. by providing a feed with a natural feed additive composition comprising baicalin.  However, the cited prior art is deficient in not teaching the process of increasing the rate of lactation comprising administering the feed comprising baicalin and/or baicalein at a rate that delivers 0.1-10mg baicalin and/or baicalein per Kg of live weight per day of a lactating cow or sow. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice process as in the instant claims. 
Therefore, Claims 13, 16-18 are allowed.
Conclusion
Claims 13, 16-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623